DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections
The objections to claims 1, 10, 11 and 19 have been withdrawn pursuant of applicant's amendments filed on 10/08/2021. 
Withdrawn Rejections
Pursuant of applicant's amendments filed on 10/08/2021, rejections made to claims 11-19 under 35 U.S.C. 112(a), have been withdrawn.
Pursuant of applicant's amendments filed on 10/08/2021, rejections made to claims 1-2 and 5-19 under 35 U.S.C. 112(b), have been withdrawn.


Allowable Subject Matter
Claims 1-2, 5-6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not expressly teach or render obvious, either solely or in combination, the claims when taken as a whole, specifically in combination with the following limitations:
“a light-emitting diode light board equipped with a plurality of white light light-emitting diode bulbs and a plurality of ultraviolet light emitting diode bulbs…a lampshade…a first polarizer…a second polarizer…a circuit mainboard…an oil and water detecting portion, connected to the lampshade…the wireless transmission module transmits the user original skin image and/or the user skin oil and water resistance signal to a receiving device” as required by claim 1; 
Dependent claims 2, 5-6, and 8-10 are allowed at least by virtue of their respective dependency upon the allowable base claims.
The claimed invention is particularly advantageous for improving the resolution on reflective skin images.
Prior art US 20040174525 teaches a skin observing apparatus as depicted in fig. 1. However, it fails to teach the components and arrangements thereof as recited in claim 1 above.
Prior art CN 106333644 teaches a skin parameter measurement circuit board. However, it fails to teach components and arrangement as recited in claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FAROUK A BRUCE/Examiner, Art Unit 3793                                 



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793